Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11, 13-14,16-17 and 19-23 is pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 
Action Summary
Claims 1-11, 13-14,16-17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnham (U.S. 2015/033635) of record in view of Blancas-Mejia (Systemic Amyloidoses, Annu Rev Biochem. 2013 ; 82: 745–774)(hereinafter Mejia) is maintained.


Response to Arguments

	Applicants argue that the fibrils have a distinctive X-ray diffraction pattern that relates to the stacking of the β sheets. This argument has been fully considered but has immunoglobulin light chain (AL) in light chain amyloidosis.  Mejia teaches that one of the most clinically interesting and perhaps the most complex systemic amyloidosis is AL amyloidosis. AL amyloidosis is the most commonly diagnosed systemic amyloidosis in the Western world, with an incidence of 10 patients per million per year. It is a fatal progressive disease characterized by extracellular deposition of immunoglobulin light chains into insoluble fibrillar aggregates.  AL amyloidosis is caused by an abnormal proliferation of monoclonal plasma cells that secrete a high amount of free immunoglobulin light chains (LC) into the bloodstream. And Barnham teaches that 8-hydroxyquinoline derivatives which are more efficacious than CQ through the collective optimization of one or more of the following properties: [0022] (a) metal chelation (as herein defined); [0023] (b) aqueous solubility; [0024] (c) reduced cell toxicity; [0025] (d) amyloid dispersion properties; [0026] (e) membrane permeability appropriate for CNS penetration; and [0027] (f) metabolic stability. Additionally, Barnham teaches that the invention is directed to the treatment of neurodegenerative amyloidosis. The neurodegenerative amyloidosis may be any condition wherein neurological damage results from an abnormal interaction between a biological ligand such as a protein and redox active metal ions promoting reactive oxygen species formation, radicalization and/or the deposition of amyloid. The amyloid may be formed from a variety of protein 

	Applicants argue several times and varying ways that the Adlard Declaration states that amyloid fibrils are different and that non-obvious because they don’t share the same peptides.  This argument has been fully considered but has not been found persuasive.  It appears that applicants are arguing limitation in which are not presented in the instant claims.  The instant claims recite “immunoglobulin light chain amyloidosis”, Blancas-Mejia teaches that β2-microglobulin (Aβ2m) in dialysis-related amyloidosis; transthyretin (ATTR) in familial amyloidosis, amyloid β peptide (Aβ) in Alzheimer's disease, and immunoglobulin light chain (AL) in light chain amyloidosis.  Mejia teaches that one of the most clinically interesting and perhaps the most complex systemic amyloidosis is AL amyloidosis. AL amyloidosis is the most commonly diagnosed systemic amyloidosis in the Western world, with an incidence of 10 patients per million per year. It is a fatal progressive disease characterized by extracellular deposition of immunoglobulin light chains into insoluble fibrillar aggregates.  AL amyloidosis is caused by an abnormal proliferation of monoclonal plasma cells that secrete a high amount of free immunoglobulin light chains (LC) into the bloodstream. And Barnham teaches that 8-hydroxyquinoline derivatives which are more efficacious than CQ through the collective optimization of one or more of the following properties: [0022] (a) metal chelation (as herein defined); [0023] (b) aqueous solubility; [0024] (c) reduced cell toxicity; [0025] (d) amyloid dispersion properties; [0026] (e) membrane permeability appropriate for CNS penetration; and [0027] (f) metabolic stability. Additionally, 
immunoglobulin light chain (AL) in light chain amyloidosis.  Mejia teaches that one of the It is a fatal progressive disease characterized by extracellular deposition of immunoglobulin light chains into insoluble fibrillar aggregates.  AL amyloidosis is caused by an abnormal proliferation of monoclonal plasma cells that secrete a high amount of free immunoglobulin light chains (LC) into the bloodstream, even if the reference fails to prove efficacy using a working example of the same (which, for the record, the Examiner does not concede that a lack of a working example or data is indicative of a lack of efficacy for this particular combination). Regardless, however, references applied under 35 U.S.C. 103(a) constitute prior art for all they teach. See MPEP §2121.01[R-3](II), which states, “Therefore, ‘a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.’ Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).”   Moreover, the argument that the reference is non-enabled because there is no data or example demonstrating any efficacy or success in the treatment of immunoglobulin light chain amyloidosis with the administration of PBT 1033 is unpersuasive because this is simply an allegation unsupported by facts, which are specifically required to establish non-enablement of a reference. See MPEP §2121[R-6](I), which states, "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Applicant has In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985)." Thus, contrary to Applicant’s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such as, e.g., in the form of an example, has not been provided in the reference. 
	Applicants argue that Metal chelation is not related to the common beta-sheet structure found in amyloid fibrals.  This argument has been fully considered but has not been found persuasive.  Metal chelation is only one of the inventions disclosed by Barnham.  Barnham further discloses that the invention is directed to the treatment of neurodegenerative amyloidosis. The neurodegenerative amyloidosis may be any condition wherein neurological damage results from an abnormal interaction between a biological ligand such as a protein and redox active metal ions promoting reactive oxygen species formation, radicalization and/or the deposition of amyloid. The amyloid may be formed from a variety of protein or polypeptide precursors, including but not 

	Applicants argue that the results in Figure 6 imply that PBT-1033 would not be efficacious enough to significantly impact on the rapid deposition of large quantities of amyloid fibrils that occurs in LC-AL (see Adlard Declaration, paragraph 29).  This argument has been fully considered but has not been found persuasive.  In looking at Figure 6, demonstrates that two of the six points are ≥ to sham, the other four demonstrate that PBT-1033 is more effective than PBT-1038, PBT-1052 and PBT-1052, thus providing every motivation to employ PBT-1033 for the treatment of a number of neurological disorders, including Alzheimer's disease; Parkinson's disease; familial amyotrophic lateral sclerosis (ALS); Huntington's disease; and Creutzfeld-Jakob disease (CJD). We have found that one of the transgenic models for Alzheimer's disease.  Furthermore, Blancas-Mejia teaches that β2-microglobulin (Aβ2m) in dialysis-related amyloidosis; transthyretin (ATTR) in familial amyloidosis, amyloid β peptide (Aβ) in Alzheimer's disease, and immunoglobulin light chain (AL) in light chain amyloidosis.  Mejia teaches that one of the most clinically interesting and perhaps the most complex systemic amyloidosis is AL amyloidosis. AL amyloidosis is the most commonly diagnosed systemic amyloidosis in the Western world, with an incidence of 10 patients per million per year. It is a fatal progressive disease characterized by extracellular deposition of immunoglobulin light chains into insoluble fibrillar aggregates.  AL amyloidosis is caused by an abnormal proliferation of monoclonal plasma cells that secrete a high amount of free immunoglobulin light chains (LC) into the bloodstream.  

	Applicants argue that the large number of neurodegenerative disease disclosed in paragraph 0240 of Barnham and the experimental data that only related to beta-amyloid implicated in AD. There is no suggestion that an amyloidosis not related to neurologica disorders would be treated.  This argument has been fully considered but has not been found persuasive. US publications and patent are presumed enabled unless clear evidence to the contrary is presented.  Further, in paragraph 0240 discloses myocardial ischaemia as well as neurological disorders, including Alzheimer's disease; Parkinson's disease; familial amyotrophic lateral sclerosis (ALS); Huntington's disease; and Creutzfeld-Jakob disease (CJD).  The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference Barnham does not disclose the specific combination of variables (for example, treatment of other beta-amyloidosis disorders), however, Blancas-Mejia teaches that β2-microglobulin (Aβ2m) in dialysis-related amyloidosis; transthyretin (ATTR) in familial amyloidosis, amyloid β peptide (Aβ) in Alzheimer's disease, and immunoglobulin light chain (AL) in light chain amyloidosis.  Mejia teaches that one of the most clinically interesting and perhaps the most complex systemic amyloidosis is AL amyloidosis. AL amyloidosis is the most commonly diagnosed systemic amyloidosis in the Western world, with an incidence of 10 patients per million per year. It is a fatal progressive disease characterized by extracellular deposition of immunoglobulin light chains into insoluble fibrillar aggregates.  AL KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized Id. at 1742.  Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients PBT-1033 to treat cardiac ischemia as well as other neurodegenerative disorders associated with beta-amyloid deposits from within the prior art disclosure of Barnham and Blancas Mejia, to arrive at the Claimed method “yielding no more than one would have expected from such an arrangement”.
	Applicants argue that Barnham does not refer to cardiomyopathy in general but instead to Adriamycin-induced cardiomyopathy.  While this is partially true, Barnham also discloses heart attack (which is cardiac cells involved), coronary artery bypass surgery, myocardial ischemia as well in paragraph 0240.  Taken the cited art, , it would have been obvious to administer PBT 1033 to treat immunoglobulin light chain amyloidosis.  One would have been motivated to administer PBT 1033 to treat treat immunoglobulin light chain amyloidosis because it is known that amyloid β peptide is closely related in both Alzheimer’s disease and immunoglobulin light chain (AL) in light chain amyloidosis as disclosed by Mejia.  And it is known in the art that PBT 1033 is useful in the treatment of Alzheimer’s disease, therefore taken the cited art, it would have been “obvious to try” since it is known in the art that PBT 1033 is effective in the treatment of amyloid β peptide with a reasonable expectation of success.



	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-14,16-17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnham (U.S. 2015/0335635) of record in view of Blancas-Mejia (Systemic Amyloidoses, Annu Rev Biochem. 2013 ; 82: 745–774)(hereinafter Mejia) both are of record.


    PNG
    media_image1.png
    237
    280
    media_image1.png
    Greyscale
(PBT 1033)(claim 17).  Barnham teaches that the compound is useful in the treatment of neurodegenerative disorders such as Alzheimer’s disease, Huntington Disease (Claim 15), cardiomyopathy, myocardial ischaemia, multiple system atrophy (paragraph 0240).  Branham teaches the treatment of amyloidosis (throughout the document).  Branham teaches that proportion of `soluble` to `insoluble` Aβ may be used to determine the efficiency of extraction of a test compound compared with the efficiency of a known compound, such as clioquinol (PBT 1). The insoluble Aβ being comprised of the pelletable fraction derived from the insoluble amyloid plaque from the above cortical samples and the soluble fraction comprising monomeric and/or oligomeric soluble A (paragraph 0403).  Branham teaches that transgenic mouse models are available for a number of neurological disorders, including Alzheimer's disease; Parkinson's disease; familial amyotrophic lateral sclerosis (ALS); Huntington's disease; and Creutzfeld-Jakob disease (CJD). We have found that one of the transgenic models for Alzheimer's disease, the APP2576 transgenic mouse also has a high incidence of cataract. These animal models were suitable for testing the methods of the invention (paragraph 0405).

	Barnhan does not specifically teaches immunoglobulin light chain amyloidosis, heart deposit nor tetracycline.

	Mejia teaches that most well-known protein misfolding diseases are the amyloid diseases or amyloidoses in which the pathogenic protein misfolds and ultimately aggregates as insoluble amyloid fibrils, most commonly in the extracellular space.  These are highly heterogeneous diseases where a combination of biochemical, and/or environmental factors allows the normally soluble protein to sample partially folded states leading to self-association and amyloid formation in which the proteins adopt cross β-sheet structures. Amyloidoses are very complicated diseases to study and diagnose because they often involve different organ systems (in the case of the systemic diseases) and indistinct symptoms that can be easily misdiagnosed. In recent years, better understanding of their pathogenesis and molecular mechanisms has led to important advancements in diagnosis and treatment with improved prognosis for many amyloidosis patients (page 745, second paragraph).  Mejia teaches that Human amyloid diseases are a heterogeneous group of pathologies that can be derived from
27 different proteins including β2-microglobulin (Aβ2m) in dialysis-related amyloidosis;
transthyretin (ATTR) in familial amyloidosis, amyloid β peptide (Aβ) in Alzheimer's
disease, and immunoglobulin light chain (AL) in light chain amyloidosis. Despite the
differences in size, tertiary, quaternary structure, and function of their precursor proteins, the amyloid fibrils formed by all these proteins share a common morphology, adopt a cross-β structure, and form protofilaments (2-5 nm in diameter) which can either It is a fatal progressive disease characterized by extracellular deposition of immunoglobulin light chains into insoluble fibrillar aggregates. Most AL amyloidosis patients are over 45 years old with an average age of 67 years old. AL amyloidosis patients have a median survival of 12-40 months after diagnosis.  AL amyloidosis is caused by an abnormal proliferation of monoclonal plasma cells that secrete a high amount of free immunoglobulin light chains (LC) into the bloodstream. These LCs self-assemble and deposit as insoluble amyloid fibrils in various organs, ultimately causing organ failure and death (Figure 2).  Mejia teaches that tetracycline antibiotics have been screened for these properties based on their structural homologies. Treatment with doxycycline decreased amyloid formation in these AL amyloidosis transgenic mice (23% of the treated mice had Congo red positive deposits compared to 69% of the untreated controls)(page 761).  Mejia teaches that Amyloidoses are clinically heterogeneous because one or more organs (such as heart, kidneys, liver, pancreas, peripheral, autonomic, and central nervous systems, among others) can be involved.  Mejia teaches that systemic amyloidoses share many non-
	It would have been obvious to administer PBT 1033 to treat immunoglobulin light chain amyloidosis.  One would have been motivated to administer PBT 1033 to treat treat immunoglobulin light chain amyloidosis because it is known that amyloid β peptide is closely related in both Alzheimer’s disease and immunoglobulin light chain (AL) in light chain amyloidosis as disclosed by Mejia.  And it is known in the art that PBT 1033 is useful in the treatment of Alzheimer’s disease, therefore taken the cited art, it would have been “obvious to try” since it is known in the art that PBT 1033 is effective in the treatment of amyloid β peptide with a reasonable expectation of success.
	It would have been obvious to one of ordinary skills that upon administering PBT 1033 to treat Immunoglobulin light chain amyloidosis would also treat the symptoms associated with immunoglobulin light chain amyloidosis such as fatigue, weakness, loss of appetite and weight loss with a reasonable expectation of success.
	It would have been obvious to administer PBT 1033 in a sub-therapeutic amount because one of ordinary skills would begin treatment at the lowest effective dosage in order to treat a disease associated with amyloidosis with a reasonable expectation of success.
	It would have been obvious to one of ordinary skills in the art to administer PBT 1033 to treat immunoglobulin light chain amyloidosis would also treat amyloidosis of 
	It would have been obvious to combine PBT 1033 and tetracycline together to treat amyloidosis.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine PBT 1033 and tetracycline composition cojointly in a formulation to treat amyloidosis (e.g. immunoglobulin light chain amyloidosis).
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 


Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	Claims 1-11, 13-14,16-17 and 19-23 is rejected.
	No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.